

Exhibit 10.4

 
 


 


 


 


 
Securities Purchase Agreement
 
By and Among
 
Tontine Capital Partners, L.P.,
 
Tontine Capital Overseas Master Fund, L.P.
 
and
 
Miscor Group, Ltd.
 


 


 


 
November 30, 2007
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
Page
 
ARTICLE 1
 
Definitions                                                                                                 
1
ARTICLE 2
 
Purchase and Sale of
Shares                                                                                                 
3
2.1
 
Purchase of
Shares                                                                                                 
3
2.2
 
Purchase Price and Form of Payment;
Delivery                                                                                                 
3
2.3
 
Closing
Date                                                                                                 
3
ARTICLE 3
 
Buyers’ Representations and
Warranties                                                                                                 
4
3.1
 
Organization and
Qualification                                                                                                 
4
3.2
 
Authorization;
Enforcement                                                                                                 
4
3.3
 
Securities
Matters                                                                                                 
4
3.4
 
Information                                                                                                 
5
3.5
 
Restrictions on
Transfer                                                                                                 
5
ARTICLE 4
 
Representations and Warranties of the
Company                                                                                                 
5
4.1
 
Organization and
Qualification                                                                                                 
5
4.2
 
Authorization;
Enforcement                                                                                                 
6
4.3
 
Capitalization; Valid Issuance of
Shares                                                                                                 
6
4.4
 
No
Conflicts                                                                                                 
7
4.5
 
SEC Documents; Financial
Statements.                                                                                                 
7
4.6
 
Absence of Certain
Changes                                                                                                 
8
4.7
 
Absence of
Litigation                                                                                                 
8
4.8
 
Patents,
Copyrights                                                                                                 
9
4.9
 
Tax
Status                                                                                                 
9
4.10
 
Permits;
Compliance.                                                                                                 
9
4.11
 
Environmental
Matters                                                                                                 
10
4.12
 
Title to
Property                                                                                                 
10
4.13
 
No Investment Company or Real Property Holding Company
11
4.14
 
No
Brokers                                                                                                 
11
4.15
 
Registration
Rights                                                                                                 
11
4.16
 
Exchange Act
Registration                                                                                                 
11
4.17
 
Labor
Relations                                                                                                 
11
4.18
 
Transactions with Affiliates and
Employees                                                                                                 
11
4.19
 
Insurance                                                                                                 
11
4.20
 
Approved Acquisitions of Shares; No Anti-Takeover Provisions
12
4.21
 
ERISA                                                                                                 
12
4.22
 
Company Shareholders of
Record                                                                                                 
12
4.23
 
Disclosure                                                                                                 
12
ARTICLE 5
 
Covenants                                                                                                 
12
5.1
 
Form D; Blue Sky
Laws                                                                                                 
12
5.2
 
Use of
Proceeds                                                                                                 
12
5.3
 
Expenses                                                                                                 
12
5.4
 
No
Integration                                                                                                 
13
5.5
 
Board
Designee(s)                                                                                                 
13
5.6
 
Observation
Rights                                                                                                 
13
5.7
 
Participation in Future
Issuances                                                                                                 
13
5.8
 
Future
Acquisitions                                                                                                 
13
5.9
 
Reverse Stock Split and Amendment to Amended and Restated Articles of
Incorporation.
13
ARTICLE 6
 
Conditions To The Company’s
Obligation                                                                                                 
14
6.1
 
Delivery of Transaction
Documents                                                                                                 
14
6.2
 
Payment of Purchase
Price                                                                                                 
14
6.3
 
Representations and
Warranties                                                                                                 
14
6.4
 
Litigation                                                                                                 
14
ARTICLE 7
 
Conditions to The Buyers’
Obligation                                                                                                 
14
7.1
 
Delivery of Transaction Documents; Issuance of Shares
14
7.2
 
Martell Option
Amendment                                                                                                 
15
7.3
 
Representations and
Warranties                                                                                                 
15
7.4
 
Consents                                                                                                 
15
7.5
 
Litigation                                                                                                 
15
7.6
 
Opinion                                                                                                 
15
7.7
 
No Material Adverse
Change                                                                                                 
15
7.8
 
Board
Approval                                                                                                 
15
7.9
 
Irrevocable
Proxy                                                                                                 
15
7.10
 
Closing
Certificate                                                                                                 
15
7.11
 
Secretary’s
Certificate                                                                                                 
15
7.12
 
Certificate of
Existence                                                                                                 
16
ARTICLE 8
 
Indemnification                                                                                                 
16
8.1
 
Indemnification by the
Company                                                                                                 
16
8.2
 
Notification                                                                                                 
16
ARTICLE 9
 
Governing Law;
Miscellaneous                                                                                                 
16
9.1
 
Governing
Law                                                                                                 
16
9.2
 
Counterparts; Electronic
Signatures                                                                                                 
17
9.3
 
Headings                                                                                                 
17
9.4
 
Severability                                                                                                 
17
9.5
 
Entire Agreement;
Amendments                                                                                                 
17
9.6
 
Notices                                                                                                 
17
9.7
 
Successors and
Assigns                                                                                                 
18
9.8
 
Third Party
Beneficiaries                                                                                                 
18
9.9
 
Publicity                                                                                                 
19
9.10
 
Further
Assurances                                                                                                 
19
9.11
 
No Strict
Construction                                                                                                 
19
9.12
 
Rights
Cumulative                                                                                                 
19
9.13
 
Survival                                                                                                 
19
9.14
 
Knowledge                                                                                                 
19



 

--------------------------------------------------------------------------------


 

Securities Purchase Agreement
 


 
This SECURITIES PURCHASE AGREEMENT, dated as of November 30, 2007, is entered
into by and among MISCOR GROUP, LTD., an Indiana corporation (the “Company”),
and the investors identified on the signature page hereto (each a “Buyer” and
collectively, the “Buyers”).
 
Recitals:
 
A.           The Buyers desire to provide financing to the Company, and the
Company desires to obtain financing from the Buyers, upon the terms and
conditions set forth in this Agreement, in connection with the Company’s
proposed acquisition of 3D Services, Ltd. (“Target”);
 
B.           To fund the above-described financing, the Buyers desire to
purchase and the Company desires to issue and sell, upon the terms and
conditions set forth in this Agreement, 83,333,333 shares of common stock, no
par value per share of the Company; and
 
C.           The Company and the Buyers are executing and delivering this
Agreement in reliance upon the exemptions from securities registration afforded
by Section 4(2) of the 1933 Act and Rule 506;
 
D.           In connection with the transactions contemplated by this Agreement,
the Company and the Buyers desire to amend the Registration Rights Agreement.
 
Agreement
 
NOW THEREFORE, the Company and the Buyers hereby agree as follows:
 
 
ARTICLE 1
 
Definitions
 
“1933 Act” means the Securities Act of 1933, as amended.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended.
 
“2007 SEC Documents” has the meaning set forth in Section 3.4.
 
“Action” means any action, suit claim, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation against
or affecting the Company, any of its Subsidiaries or any of their respective
properties before or by any court, arbitrator, governmental or administrative
agency, regulatory authority (federal, state, county, local or foreign), public
board, stock market, stock exchange or trading facility.
 
“Agreement” means this Securities Purchase Agreement.
 
“Amended Registration Rights Agreement” means the Amended and Restated
Registration Rights Agreement executed and delivered contemporaneously with this
Agreement, pursuant to which the Company has agreed under certain circumstances
to register the resale of the Shares and other shares of Common Stock held by
the Buyers under the 1933 Act and the rules and regulations promulgated
thereunder, and applicable state securities laws.
 
1

--------------------------------------------------------------------------------


 
 “Buyer” and “Buyers” have the meaning set forth in the preamble.
 
“Closing” has the meaning set forth in Section 2.3.
 
“Closing Date” has the meaning set forth in Section 2.3.
 
“Common Stock” means the Company’s common stock, no par value per share.
 
“Company” has the meaning set forth in the preamble.
 
“Convertible Debentures Consent” has the meaning set forth in Section 4.4.
 
“Environmental Laws” has the meaning set forth in Section 4.11.
 
“ERISA” has the meaning set forth in Section 4.21.
 
“GAAP” has the meaning set forth in Section 4.5.
 
“Hazardous Materials” has the meaning set forth in Section 4.11.
 
“Initial Securities Purchase Agreement” means the Securities Purchase Agreement,
dated as of January 18, 2007, by and among the Company, TCP and TCOMF, pursuant
to which the Company issued and sold, and TCP and TCOMF purchased, 62,500,000
shares of the Company’s common stock.
 
“Intellectual Property” has the meaning set forth in Section 4.8.
 
“Investment Company” has the meaning set forth in Section 4.13.
 
“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other law, rule, regulation, order, judgment,
decree, ordinance, policy or directive, including those entered, issued, made,
rendered or required by any court, administrative or other governmental body,
agency or authority, or any arbitrator.
 
“Martell Option Amendment” means the amendment to the Conversion Option, dated
September 12, 2005, among John A. Martell, Magnetech Industrial Services, Inc.
and the Company.
 
“Material Adverse Effect” means any material adverse effect on the business,
operations, assets, financial condition or prospects of the Company.
 
“Permits” has the meaning set forth in Section 4.10.
 
“Per Share Purchase Price” means an amount equal to the lesser of (a) $0.24; and
(b) the closing price of the Company’s Common Stock on the trading day one day
prior to the earlier of (i) the Closing Date; and (ii) the announcement of the
Closing.
 
“Purchase Price” has the meaning given in Section 2.2.
 
“Registration Rights Agreement” means the Registration Rights Agreement dated as
of January 18, 2007, by and among the Company, TCP and TCOMF, pursuant to which
the Company has agreed under certain circumstances to register the resale of the
Shares under the 1933 Act and the rules and regulations promulgated thereunder,
and applicable state securities laws.
 
2

--------------------------------------------------------------------------------


 
“Restated Irrevocable Proxy” has the meaning given in Section 7.9.
 
 “Rule 506” means Rule 506 of Regulation D promulgated under the 1933 Act.
 
“SEC” means the United States Securities and Exchange Commission.
 
“SEC Documents” has the meaning set forth in Section 4.5.
 
“Shares” means the 83,333,333 shares of Common Stock being issued and sold under
this Agreement.
 
“Subsidiaries” means with respect to the Company, Magnetech Industrial Services,
Inc., an Indiana corporation, Martell Electric, LLC, an Indiana limited
liability company, HK Engine Components, LLC, an Indiana limited liability
company, Ideal Consolidated, Inc., an Indiana corporation and Magnetech Power
Services, LLC, an Indiana limited liability company.
 
“TCOMF” means Tontine Capital Overseas Master Fund, L.P., a Cayman Islands
limited partnership.
 
“TCP” means Tontine Capital Partners, L.P., a Delaware limited partnership.
 
“Transaction Documents” means this Agreement, the Amended Registration Rights
Agreement, the Martell Option Amendment and any other documents contemplated by
this Agreement.
 
“Transfer Instructions” has the meaning set forth in Section 2.2.
 
 
ARTICLE 2
 
 
Purchase and Sale of Shares
 
2.1  Purchase of Shares.  Subject to the terms and conditions of this Agreement,
on the Closing Date, the Company shall issue and sell the Shares and each Buyer
shall purchase from the Company the number of Shares as is set forth below such
Buyer’s name on the signature page hereto.
 
2.2  Purchase Price and Form of Payment; Delivery.  On the Closing Date each
Buyer shall pay an amount per Share equal to the Per Share Purchase Price for
each Share to be issued and sold to it at the Closing, for a total purchase
price of $20,000,000 (the “Purchase Price”).  The Purchase Price shall be paid
by wire transfer of immediately available funds in accordance with the Company’s
written instructions.  At the Closing, upon payment of the Purchase Price
therefore by the Buyers, the Company will deliver irrevocable written
instructions (“Transfer Instructions”) to the transfer agent for the Company’s
Common Stock to issue certificates representing the Shares registered in the
name of each Buyer and to deliver such certificates to or at the direction of
each Buyer.  The Company shall not have the power to revoke or amend the
Transfer Instructions without the written consent of the Buyers.
 
2.3  Closing Date.  Subject to the satisfaction (or written waiver) of the
conditions set forth in Article 6 and Article 7 below, the closing of the
transactions contemplated by this Agreement shall be held on November 30, 2007,
or such other time as may be mutually agreed upon by the parties to this
Agreement (the “Closing Date”), at the offices of Barack Ferrazzano Kirschbaum &
Nagelberg LLP, 200 West Madison Street, Suite 3900, Chicago, Illinois 60606 or
at such other location or by such other method (including exchange of signed
documents) as may be mutually agreed upon by the parties to this Agreement
(“Closing”).
 
3

--------------------------------------------------------------------------------


 
 
ARTICLE 3
 
Buyers’ Representations and Warranties
 
Each Buyer represents and warrants to the Company that:
 
3.1  Organization and Qualification.  Each of the Buyers is an entity of the
type identified on the signature page hereto, duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
with full power and authority to purchase the Shares and otherwise perform its
obligations under this Agreement and the other Transaction Documents.
 
3.2  Authorization; Enforcement.  This Agreement and each of the other
Transaction Documents to be executed by the Buyers and the consummation of the
transactions contemplated hereby and thereby have been duly and validly
authorized by, and duly executed and delivered on behalf of, such Buyer.  This
Agreement and each of the other Transaction Documents to be executed by the
Buyers constitutes the valid and binding agreement of such Buyer enforceable in
accordance with its terms, except as such enforceability may be limited by:  (i)
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws in effect that limit creditors’ rights generally; (ii) equitable
limitations on the availability of specific remedies; and (iii) principles of
equity.
 
3.3  Securities Matters.  In connection with the Company’s compliance with
applicable securities laws:
 
a.           Such Buyer understands that the Shares are being offered and sold
to it in reliance upon specific exemptions from the registration requirements of
United States and state securities laws and that the Company is relying upon the
truth and accuracy of, and such Buyer’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Buyer set
forth herein in order to determine the availability of such exemption and the
eligibility of such Buyer to acquire the Shares.
 
b.           Such Buyer is purchasing the Shares for its own account, not as a
nominee or agent, for investment purposes and not with a present view towards
resale, except pursuant to sales exempted from registration under the 1933 Act,
or registered under the 1933 Act as contemplated by the Registration Rights
Agreement.
 
c.           Such Buyer is an “accredited investor” as that term is defined in
Rule 501(a) of Regulation D under the 1933 Act, and has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Shares.  Such Buyer understands that
its investment in the Shares involves a significant degree of risk.  Such Buyer
understands that no United States federal or state agency or any other
government or governmental agency has passed upon or made any recommendation or
endorsement of the Shares.
 
d.           Such Buyer is not acting as an underwriter for the sale of the
Shares to the public or to others.  Such Buyer is not a member of the National
Association of Securities Dealers, Inc. (“NASD”) and for a period of 12 months
prior to the date of this Agreement, has not been affiliated or associated with
any company, firm, or other entity that is a member of the NASD.
 
e.           Such Buyer is not executing this Agreement and purchasing the
Shares as a result of (i) any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, or (ii) any seminar or meeting whose attendees have
been invited by any general solicitation or general advertising.
 
4

--------------------------------------------------------------------------------


 
3.4  Information.  Such Buyer has conducted its own due diligence examination of
the Company’s business, financial condition, results of operations, and
prospects.  In connection with such investigation, such Buyer and its
representatives (i) have reviewed the Company’s annual report on Form 10-K for
the year ended December 31, 2006, the Company’s quarterly reports on Form 10-Q
for the three most recently concluded interim periods, the Company’s
Registration Statements on Form S-1 and Form S-1/A filed on November 1, 2005,
May 4, 2006, October 11, 2006, November 2, 2006 and July 13, 2007, the Company’s
Registration Statements on Form S-8 filed on March 23, 2007 and June 22, 2007
and the Company’s Current Reports on Form 8-K or Form 8-K/A filed in 2007 (and
all exhibits included therein and financial statements and schedules thereto and
documents (other than exhibits to such documents) incorporated by reference
therein, being hereinafter referred to herein as the “2007 SEC Documents”), and
(ii) have been given an opportunity to ask questions, to the extent such Buyer
considered necessary, and have received answers from, officers of the Company
concerning the business, finances and operations of the Company and information
relating to the offer and sale of the Shares, and (iii) have received or had an
opportunity to obtain such additional information as they deem necessary to make
an informed investment decision with respect to the purchase of the Shares.
 
3.5  Restrictions on Transfer.  Such Buyer understands that except as provided
in the Registration Rights Agreement, the issuance of the Shares has not been
and is not being registered under the 1933 Act or any applicable state
securities laws. Such Buyer may be required to hold the Shares indefinitely and
the Shares may not be transferred unless (i) the Shares are sold pursuant to an
effective registration statement under the 1933 Act, or (ii) such Buyer shall
have delivered to the Company an opinion of counsel to the effect that the
Shares to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration, which opinion shall be reasonably acceptable
to the Company. Such Buyer understands that until such time as the resale of the
Shares has been registered under the 1933 Act as contemplated by the Amended
Registration Rights Agreement or otherwise may be sold pursuant to an exemption
from registration, certificates evidencing the Shares may bear a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of the certificates evidencing such Shares):
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
FEDERAL SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAW OF ANY
STATE.  THE SHARES MAY NOT BE SOLD OR OFFERED FOR SALE UNLESS THEY HAVE FIRST
BEEN SO REGISTERED OR UNLESS THE COMPANY RECEIVES A WRITTEN OPINION FROM LEGAL
COUNSEL ACCEPTABLE TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
 
ARTICLE 4
 
Representations and Warranties of the Company
 
Except as set forth in the Company’s Disclosure Schedule attached hereto, and
subject to any information contained in the 2007 SEC Documents, the Company
represents and warrants to the Buyers that:
 
4.1  Organization and Qualification.  The Company has no subsidiaries other than
the Subsidiaries.  The Company and each of its Subsidiaries is a corporation or
limited liability company, as applicable, duly organized, validly existing and
in good standing under the laws of the jurisdiction in which it is incorporated
or organized, with corporate or limited liability company power and authority to
own, lease, use and operate its properties and to carry on its business as now
operated and conducted.  The Company and each of its Subsidiaries is duly
qualified as a foreign corporation or limited liability company to do business
and is in good standing in each jurisdiction in which its ownership or use of
property or the nature of the business conducted by it makes such qualification
necessary, except where the failure to be so qualified or in good standing would
not have a Material Adverse Effect.  Neither the Company nor any Subsidiary is
in violation of any provision of its respective certificate or articles of
incorporation, partnership agreement, bylaws or other organizational or charter
documents, as the same may have been amended.
 
5

--------------------------------------------------------------------------------


 
4.2  Authorization; Enforcement.  The Company has all requisite corporate power
and authority to enter into and perform this Agreement and each of the other
Transaction Documents to be executed by the Company and to consummate the
transactions contemplated hereby and thereby and to issue the Shares, in
accordance with the terms hereof and thereof.  The execution and delivery of
this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby
(including without limitation, the issuance of the Shares) have been duly
authorized by the Company’s Board of Directors and no further consent or
authorization of the Company, its Board of Directors, or its shareholders is
required.  This Agreement and each of the other Transaction Documents have been
duly executed and delivered by the Company.  This Agreement and each of the
other Transaction Documents will constitute upon execution and delivery by the
Company, a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by:  (a) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws in effect that limit creditors’ rights
generally; (b) equitable limitations on the availability of specific remedies;
(c) principles of equity (regardless of whether such enforcement is considered
in a proceeding in law or in equity); and (d) to the extent rights to
indemnification and contribution may be limited by federal securities laws or
the public policy underlying such laws.
 
4.3  Capitalization; Valid Issuance of Shares.  As of the date hereof, and
immediately prior to the closing of the Company’s proposed acquisition of
Target, the authorized capital stock of the Company consists of 300,000,000
shares of Common Stock, of which 188,488,472 shares are issued and outstanding,
and no shares are held by the Company as treasury shares, and 20,000,000 shares
of preferred stock, of which no shares are issued and outstanding.  All of such
outstanding shares of Common Stock are duly authorized, validly issued, fully
paid and nonassessable.  The Shares have been duly authorized and when issued
pursuant to the terms hereof will be validly issued, fully paid and
nonassessable and will not be subject to any encumbrances, preemptive rights or
any other similar contractual rights of the shareholders of the Company or any
other person.  No shares of capital stock of the Company are subject to
preemptive rights or any other similar rights of the shareholders of the Company
or any liens or encumbrances imposed through the actions or failure to act of
the Company.  As of the date hereof, and immediately prior to the closing of the
Company’s proposed acquisition of Target, the Company had outstanding warrants
to purchase 8,161,542 shares of Common Stock, 8,752,026 shares issuable upon the
conversion of the Company’s subordinated debt, options to purchase 1,815,000
shares of Common Stock issued under its 2005 Stock Option Plan, as well as
405,000 shares of restricted Common Stock issued under its 2005 Restricted Stock
Plan.  As of the date of this Agreement, except to the extent described in the
preceding sentence and Schedule 4.3 attached hereto, (i) there are no
outstanding options, warrants, scrip, rights to subscribe for, puts, calls,
rights of first refusal, agreements, understandings, claims or other commitments
or rights of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for any shares of capital stock of the Company
or any of its Subsidiaries, or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock,
(ii) there are no agreements or arrangements under which the Company or any of
its Subsidiaries is obligated to register the sale of any of its or their
securities under the 1933 Act (except the Amended Registration Rights
Agreement), and (iii) there are no anti-dilution or price adjustment provisions
contained in any security issued by the Company (or in any agreement providing
rights to security holders other than the Initial Securities Purchase Agreement)
that will be triggered by the issuance of the Shares.  Except (x) for the
Restated Irrecvocable Proxy, (y) as set forth in Section 5.9 below, or (z) as
may be described in any documents which have been publicly filed by any of the
Company's shareholders, to the Company’s knowledge, there are no agreements
between the Company’s shareholders with respect to the voting or transfer of the
Company’s capital stock or with respect to any other aspect of the Company’s
affairs.  The Martell Option Amendment has been executed and delivered by all
parties thereto and is in full force and effect.
 
6

--------------------------------------------------------------------------------


 
4.4  No Conflicts.  The execution, delivery and performance of this Agreement
and each of the other Transaction Documents by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby (including,
without limitation, the issuance of Shares) will not (a) conflict with or result
in a violation of any provision of the Amended and Restated Articles of
Incorporation, as amended, of the Company or the Amended and Restated Code of
By-Laws, as amended, of the Company, (b) violate or conflict with, or result in
a breach of any provision of, or constitute a default (or an event which with
notice or lapse of time or both could become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
material agreement, indenture, patent, patent license or instrument to which the
Company or any of its Subsidiaries is a party, or (c) result in a violation of
any Legal Requirement (including federal and state securities laws and
regulations and regulations of any self-regulatory organizations to which the
Company or its securities are subject) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected (except for such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect).  Neither
the Company nor any of its Subsidiaries is in violation of its Certificate or
Articles of Incorporation, bylaws or other organizational documents and neither
the Company nor any of its Subsidiaries is in default (and no event has occurred
which with notice or lapse of time would result in a default) under, and neither
the Company nor any of its Subsidiaries has taken any action or failed to take
any action that would give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement or instrument to which the
Company or any of its Subsidiaries is a party or by which any property or assets
of the Company or any of its Subsidiaries is bound or affected, except for
possible defaults as would not, individually or in the aggregate, have a
Material Adverse Effect.  Except (x) for any consents required to be provided by
the holders of the Company’s 6% subordinated convertible debentures, due
February 28, 2008 (the “Convertible Debentures Consent”), and (y) with respect
to any filings or notices related to the issuance of the Shares to be filed with
the OTC Bulletin Board, if any, and as required under the 1933 Act and any
applicable state securities laws, the Company is not required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court, governmental agency, regulatory agency, self regulatory organization or
stock market or any third party in order for it to execute, deliver or perform
any of its obligations under the Transaction Documents.  All consents,
authorizations, orders, filings and registrations that the Company is required
to effect or obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the date hereof.  
 
4.5  SEC Documents; Financial Statements.  
 
a.  Since December 31, 2004, the Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the 1933 Act and the 1934 Act
(all of the foregoing filed prior to the date hereof and all exhibits included
therein and financial statements and schedules thereto and documents (other than
exhibits to such documents) incorporated by reference therein, being hereinafter
referred to herein as the “SEC Documents”), or has timely filed for a valid
extension of such time of filing and has filed any such SEC Documents prior to
the expiration of any such extension.  As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.
 
7

--------------------------------------------------------------------------------


 
b.  As of their respective dates, the financial statements of the Company
included in the SEC Documents complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles (“GAAP”),
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may not include
footnotes, year end adjustments or may be condensed or summary statements) and
fairly present in all material respects the consolidated financial position of
the Company and its consolidated Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).  Except as set forth in the financial statements of the Company
included in the SEC Documents, the Company has no liabilities, contingent or
otherwise, other than (i) liabilities incurred in the ordinary course of
business subsequent to September 30, 2007, and (ii) obligations under contracts
and commitments incurred in the ordinary course of business and not required
under GAAP to be reflected in such financial statements, which, individually or
taken in the aggregate would not reasonably be expected to have a Material
Adverse Effect.
 
c.  The Company has established and maintains disclosure controls and procedures
(as such term is defined in Rule 13a-15(e) under the 1934 Act).  Such disclosure
controls and procedures:  (A) are designed to ensure that material information
relating to the Company and its Subsidiaries is made known to the Company’s
chief executive officer and its chief financial officer by others within those
entities, particularly during the periods in which the Company’s reports and
filings under the 1934 Act are being prepared, (B) have been evaluated for
effectiveness as of the end of the most recent annual period reported to the
SEC, and (C) are effective to perform the functions for which they were
established.  Neither the auditors of the Company nor the Board of Directors of
the Company has been advised of: (x) any significant deficiencies or material
weaknesses in the design or operation of the internal controls over financial
reporting (as such term is defined in Rule 13a-15(f) under the 1934 Act) of the
Company that have materially affected the Company’s internal control over
financial reporting; or (y) any fraud, whether or not material, that involves
management or other employees who have a role in the internal controls over
financial reporting of the Company
 
4.6  Absence of Certain Changes.  Except for the transactions contemplated by
the Transaction Documents, or as set forth on Schedule 4.6, since December 31,
2006, (a) the Company and each of its Subsidiaries has conducted its business
only in the ordinary course, consistent with past practice, and since that date,
no changes have occurred which would reasonably be expected to have a Material
Adverse Effect; and (b) the Company has not incurred any liabilities (contingent
or otherwise) other than: (i) trade payables, accrued expenses and other
liabilities incurred in the ordinary course of business consistent with past
practice, and (i) liabilities not required to be reflected on the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the SEC.
 
4.7  Absence of Litigation.  Except as set forth in Schedule 4.7, there is no
Action pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened against or affecting the Company or any of its Subsidiaries that (a)
adversely affects or challenges the legality, validity or enforceability of this
Agreement, or (b) would, if there were an unfavorable decision, have or
reasonably be expected to have a Material Adverse Effect.  Neither the Company
nor any of its Subsidiaries, nor any director or officer thereof (in his or her
capacity as such), is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  There has not been, and to the knowledge of the
Company, there is not pending any investigation by the SEC involving the Company
or any current or former director or officer of the Company (in his or her
capacity as such).  The SEC has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the 1934 Act or the 1933 Act.
 
8

--------------------------------------------------------------------------------


 
4.8  Patents, Copyrights.  The Company and each of its Subsidiaries owns or
possesses the requisite licenses or rights to use all patents, patent
applications, patent rights, inventions, know-how, trade secrets, copyrights,
trademarks, trademark applications, service marks, service names, trade names
and copyrights (“Intellectual Property”) necessary to enable it to conduct its
business as now operated (and, to the Company’s knowledge, as presently
contemplated to be operated in the future); there is no claim or Action by any
person pertaining to, or proceeding pending, or to the Company’s knowledge
threatened, which challenges the right of the Company or of a Subsidiary with
respect to any Intellectual Property necessary to enable it to conduct its
business as now operated and to the Company’s knowledge, the Company’s or its
Subsidiaries’ current products and processes do not infringe on any Intellectual
Property or other rights held by any person, except where any such infringement
would not reasonably be expected to have a Material Adverse Effect.
 
4.9  Tax Status.  The Company and each of its Subsidiaries has made or filed all
federal, state and foreign income and all other material tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.  The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, state or local tax.
 
4.10  Permits; Compliance.
 
a.  The Company and each of its Subsidiaries is in possession of all franchises,
grants, authorizations, licenses, permits, easements, variances, exemptions,
consents, certificates, approvals and orders necessary to own, lease and operate
its properties and to carry on its business as it is now being conducted
(collectively, “Permits”), and there is no Action pending or, to the knowledge
of the Company, threatened regarding suspension or cancellation of any of the
Permits.  Neither the Company nor any of its Subsidiaries is in conflict with,
or in default or violation of, any of the Permits, except for any such
conflicts, defaults or violations which, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.
 
b.  Since December 31, 2006, no event has occurred or, to the knowledge of the
Company, circumstance exists that (with or without notice or lapse of time): (i)
would reasonably be expected to constitute or result in a violation by the
Company or any of its Subsidiaries, or a failure on the part of the Company or
its Subsidiaries to comply with, any Legal Requirement; or (ii) would reasonably
be expected to give rise to any obligation on the part of the Company or any of
its Subsidiaries to undertake, or to bear all or any portion of the cost of, any
remedial action of any nature in connection with a failure to comply with any
Legal Requirement, except in either case that would not reasonably be expected
to have a Material Adverse Effect.  Neither the Company nor any of its
Subsidiaries has received any notice or other communication from any regulatory
authority or any other person, nor does the Company have any knowledge
regarding: (x) any actual, alleged, possible or potential violation of, or
failure to comply with, any Legal Requirement, or (y) any actual, alleged,
possible or potential obligation on the part of the Company or any of its
Subsidiaries to undertake, or to bear all or any portion of the cost of, any
remedial action of any nature in connection with a failure to comply with any
Legal Requirement, except in either case that would not reasonably be expected
to have a Material Adverse Effect.
 
9

--------------------------------------------------------------------------------


 
c.  The Company is in compliance in all material respects with the provisions of
the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated
thereunder that are applicable to it and has taken reasonable steps such that
the Company expects to be in a position to comply with the requirements of
Section 404 of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder at such time as Section 404 becomes applicable to the
Company.
 
d.  The Company is, and has reason to believe that for the foreseeable future it
will continue to be, in compliance with all applicable rules of the OTC Bulletin
Board.  The Company has not received notice from the OTC Bulletin Board that the
Company is not in compliance with the rules or requirements thereof.  The
issuance and sale of the Shares under this Agreement does not contravene the
rules and regulations of the OTC Bulletin Board, and no approval of the
shareholders of the Company is required for the Company to issue the Shares as
contemplated by this Agreement.
 
4.11  Environmental Matters.  “Environmental Laws” shall mean, collectively, all
Legal Requirements, including any federal, state, local or foreign statute,
laws, rule, regulation, ordinance, code, policy or rule of common law or any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials.  Except for such matters as could not, singly or in the
aggregate, reasonably be expected to result in a Material Adverse Effect or as
set forth on Schedule 4.11: (a) the Company and its Subsidiaries have complied
and are in compliance with all applicable Environmental Laws; (b) without
limiting the generality of the foregoing, the Company and its Subsidiaries have
obtained, have complied, and are in compliance with all Permits that are
required pursuant to Environmental Laws for the occupation of their respective
facilities and the operation of their respective businesses; (c) none of the
Company or its Subsidiaries has received any written notice, report or other
information regarding any actual or alleged violation of Environmental Laws, or
any liabilities or potential liabilities (including fines, penalties, costs and
expenses), including any investigatory, remedial or corrective obligations,
relating to any of them or their respective facilities arising under
Environmental Laws, nor, to the knowledge of the Company is there any factual
basis therefore; (d) there are no underground storage tanks, polychlorinated
biphenyls, urea formaldehyde or other hazardous substances (other than small
quantities of hazardous substances for use in the ordinary course of the
operation of the Company’s and its Subsidiaries’ respective businesses, which
are stored and maintained in accordance and in compliance with all applicable
Environmental Laws), in, on, over, under or at any real property owned or
operated by the Company and/or its Subsidiaries; (e) there are no conditions
existing at any real property or with respect to the Company or any of its
Subsidiaries that require remedial or corrective action, removal, monitoring or
closure pursuant to the Environmental Laws; and (f) to the knowledge of the
Company, neither the Company nor any of its Subsidiaries has contractually, by
operation of law, or otherwise amended or succeeded to any liabilities arising
under any Environmental Laws of any predecessors or any other Person.
 
10

--------------------------------------------------------------------------------


 
4.12  Title to Property.  The Company and its Subsidiaries have good and
marketable title to all real property and all personal property owned by them
which is material to the business of the Company and its Subsidiaries.  Any
leases of real property and facilities of the Company and its Subsidiaries are
valid and effective in accordance with their respective terms, except as would
not have a Material Adverse Effect.
 
4.13  No Investment Company or Real Property Holding Company.  The Company is
not, and upon the issuance and sale of the Shares as contemplated by this
Agreement will not be, an “investment company” as defined under the Investment
Company Act of 1940 (“Investment Company”).  The Company is not controlled by an
Investment Company.  The Company is not a United States real property holding
company, as defined under the Internal Revenue Code of 1986, as amended.
 
4.14  No Brokers.  The Company has taken no action which would give rise to any
claim by any person for brokerage commissions, transaction fees or similar
payments relating to this Agreement or the transactions contemplated hereby.
 
4.15  Registration Rights.  Except pursuant to the Amended Registration Rights
Agreement, and as otherwise set forth in Schedule 4.15 effective upon the
Closing, neither the Company nor any Subsidiary is currently subject to any
agreement providing any person or entity any rights (including piggyback
registration rights) to have any securities of the Company or any Subsidiary
registered with the SEC or registered or qualified with any other governmental
authority.
 
4.16  Exchange Act Registration.  The Common Stock is registered pursuant to the
1934 Act, and the Company has taken no action designed to, or which, to the
knowledge of the Company, is likely to have the effect of, terminating the
registration of the Common Stock under the 1934 Act.
 
4.17  Labor Relations.  No labor or employment dispute exists or, to the
knowledge of the Company, is imminent or threatened, with respect to any of the
employees of the Company that has, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
 
4.18  Transactions with Affiliates and Employees.  Except as set forth in the
SEC Documents, and Schedule 4.18, none of the officers or directors of the
Company, and to the knowledge of the Company, none of the employees of the
Company, is presently a party to any transaction or agreement with the Company
(other than for services as employees, officers and directors) exceeding
$60,000, including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.
 
4.19  Insurance.  The Company and its Subsidiaries have insurance policies in
full force and effect of a type, covering such risks and in such amounts, and
having such deductibles and exclusions as are customary for conducting
businesses and owning assets similar in nature and scope to those of the Company
and its Subsidiaries.  The amounts of all such insurance policies and the risks
covered thereby are in accordance in all material respects with all material
contracts and agreements to which the Company and/or its Subsidiaries is a party
and with all applicable Legal Requirements.  With respect to each such insurance
policy:  (a) the policy is valid, outstanding and enforceable in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws in
effect that limit creditors’ rights generally, equitable limitations on the
availability of specific remedies and principles of equity (regardless of
whether such enforcement is considered in a proceeding in law or in equity); (b)
neither the Company nor any of its Subsidiaries is in breach or default with
respect to its obligations thereunder in any material respect; and (c) no party
to the policy has repudiated, or given notice of an intent to repudiate, any
provision thereof.
 
11

--------------------------------------------------------------------------------


 
4.20  Approved Acquisitions of Shares; No Anti-Takeover Provisions.  The Board
of Directors of the Company has unanimously approved this Agreement and taken
all other requisite action such that the provisions of any anti-takeover laws
and regulations of any governmental authority, including without limitation, the
applicable provisions of the IBCL, and that any provisions of an anti-takeover
nature adopted by the Company or any of its Subsidiaries or contained in the
Company’s Amended and Restated Articles of Incorporation, Amended and Restated
Code of Bylaws or the organizational documents of any of its Subsidiaries, will
not apply to the Buyers, this Agreement or any of the other Transaction
Documents.
 
4.21  ERISA.  Based upon the Employee Retirement Income Security Act of 1974
(“ERISA”), and the regulations and published interpretations thereunder: (a)
neither the Company nor any of its Subsidiaries has engaged in any Prohibited
Transactions (as defined in Section 406 of ERISA and Section 4975 of the Code);
(b) the Company and each of its Subsidiaries has met all applicable minimum
funding requirements under Section 302 of ERISA in respect to its plans; (c)
neither the Company nor any of its Subsidiaries has any knowledge of any event
or occurrence which would cause the Pension Benefit Guaranty Corporation to
institute proceedings under Title IV of ERISA to terminate any employee benefit
plan(s); neither the Company nor any of its Subsidiaries has any fiduciary
responsibility for investments with respect to any plan existing for the benefit
of persons other than its or such Subsidiary’s employees; and (e) neither the
Company nor any of its Subsidiaries has withdrawn, completely or partially, from
any multi-employer pension plan so as to incur liability under the Multiemployer
Pension Plan Amendments Act of 1980.
 
4.22  Company Shareholders of Record.  As of November 28, 2007, the Company had
87 “shareholders” as defined in Section 4 of Chapter 42 of the IBCL, and is not
considered an “Issuing Public Corporation” for purposes of Chapter 42 of the
IBCL.
 
4.23  Disclosure.  The Company understands and confirms that the Buyers will
rely on the representations and covenants contained herein in effecting the
transactions contemplated by this Agreement and the other Transaction
Documents.  All representations and warranties provided to the Buyers including
the disclosures in the Company’s disclosure schedules attached hereto furnished
by or on behalf of the Company, taken as a whole are true and correct and do not
contain any untrue statement of material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.  No event or
circumstance has occurred or information exists with respect to the Company or
its Subsidiaries or its or their businesses, properties, prospects, operations
or financial conditions, which, under applicable law, rule or regulation,
requires public disclosure or announcement by the Company but which has not been
so publicly announced or disclosed.
 
 
ARTICLE 5
 
Covenants
 
5.1  Form D; Blue Sky Laws.  Upon completion of the Closing, the Company shall
file with the SEC a Form D with respect to the Shares as required under
Regulation D and each applicable state securities commission and will provide a
copy thereof to the Buyers promptly after such filing.
 
5.2  Use of Proceeds.  The Company shall use the proceeds from the sale of the
Securities to complete the Acquisition and for other general business purposes.
 
12

--------------------------------------------------------------------------------


 
5.3  Expenses.  At the Closing, the Company shall reimburse the Buyers for all
reasonable expenses incurred by them in connection with the negotiation,
preparation, execution, delivery and performance of this Agreement and the other
Transaction Documents and its due diligence review of the Company, including,
without limitation, reasonable attorneys’ fees and expenses, and out-of-pocket
travel costs and expenses.
 
5.4  No Integration.  The Company shall not make any offers or sales of any
security (other than the Shares) under circumstances that would require
registration of the Shares being offered or sold hereunder under the 1933 Act or
cause the offering of the Shares to be integrated with any other offering of
securities by the Company in such a manner as would require the Company to seek
the approval of its stockholders for the issuance of the Shares under any
stockholder approval provision applicable to the Company or its securities.
 
5.5  Board Designee(s).  The parties hereto acknowledge and affirm that the
Buyers shall have the right to appoint certain members of the Board of Directors
as set forth in Section 5.6 of the Initial Securities Purchase Agreement.
 
5.6  Observation Rights.  The parties hereto acknowledge and affirm that the
Buyers shall have Observation Rights (as defined in the Initial Securities
Purchase Agreement) as set forth in Section 5.7 of the Initial Securities
Purchase Agreement.
 
5.7   Participation in Future Issuances.  The parties hereto acknowledge and
affirm that the Buyers shall have the right to participate in any Future
Offerings (as defined in the Initial Securities Purchase Agreement) as provided
in Section 5.7 of the Initial Securities Purchase Agreement.
 
5.8  Future Acquisitions.  The Company shall not revoke its approval (pursuant
to Section 7.8 hereof) of the acquisition of up to fifty percent (50%) of the
Common Stock on a fully diluted basis by the Buyers.  The Company shall use its
best efforts to ensure that any future acquisitions of Common Stock by the
Buyers (up to fifty percent (50%)) of the of the outstanding Common Stock on a
fully diluted basis) shall not be made subject to the provisions of any
anti-takeover laws and regulations of any governmental authority, including
without limitation, the applicable provisions of the IBCL, and any provisions of
an anti-takeover nature adopted by the Company or any of its Subsidiaries or
contained in the Company’s Amended and Restated Articles of Incorporation,
Amended and Restated Code of Bylaws or the organizational documents of any of
its Subsidiaries.  The Buyers acknowledge and agree that they will obtain
written approval from the Company’s Board of Directors before the Buyer and
their affiliates acquire in excess of fifty percent (50%) of the Common Stock
computed on a fully-diluted basis, provided, however that this covenant shall
not apply to (a) any increase in the percentage ownership of Common Stock of the
Buyers and their affiliates due to a redemption or repurchase by the Company of
any of its Common Stock, or (b) any instances where the Buyers and their
affiliates inadvertently acquires in excess of fifty percent (50%) of the Common
Stock on a fully-diluted basis, provided that in such case the Buyers shall
notify the Company in writing promptly upon discovery of such inadvertent
acquisition, and the Buyers and their affiliates shall promptly take all such
actions as are necessary to cure such circumstance within thirty (30) days of
providing such notice unless the Company’s Board of Directors approves such
inadvertent acquisition.
 
5.9  Reverse Stock Split and Amendment to Amended and Restated Articles of
Incorporation.
 
a.  The Buyers acknowledge that the Company intends to effect a 1-for-25 reverse
stock split of its Common Stock shortly after the date of this Agreement that
would result in a reduction in the Company’s authorized Common Stock from three
hundred million (300,000,000) shares to twelve million (12,000,000) shares and
the redemption by the Company of any fractional shares resulting from the
reverse stock split.
 
13

--------------------------------------------------------------------------------


 
b.  The Company agrees to use its reasonable best efforts to call a meeting of
the Company’s shareholders, not later than one hundred twenty (120) days after
the date of this Agreement, for the purpose of voting on an amendment to the
Company’s Amended and Restated Articles of Incorporation to increase the number
of authorized shares of Common Stock thereunder: (i) from twelve million
(12,000,000) shares to twenty million (20,000,000) shares if the Company
completes the reverse stock split described in Section 5.9(a) above, and (ii)
from three hundred million (300,000,000) shares to five hundred million
(500,000,000) shares if the Company fails to complete the reverse stock split
described in Section 5.9(a) above within one hundred twenty (120) days after the
date of this Agreement.  The Buyers agree to vote all shares of Common Stock
over which the Buyers have voting control in favor of either such proposal to
amend the Company’s Amended and Restated Articles of Incorporation.
 
 
ARTICLE 6
 
Conditions To The Company’s Obligation
 
The obligation of the Company hereunder to issue and sell the Shares to the
Buyers at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions thereto, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion:
 
6.1  Delivery of Transaction Documents.  The Buyers shall have executed and
delivered the Transaction Documents to the Company.
 
6.2  Payment of Purchase Price.  The Buyers shall have delivered the Purchase
Price in accordance with Section 2.2 above.
 
6.3  Representations and Warranties.  The representations and warranties of the
Buyers shall be true and correct in all material respects (provided, however,
that such qualification shall only apply to representations or warranties not
otherwise qualified by materiality) as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date), and the applicable Buyer shall
have performed, satisfied and complied in all material respects with the
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by the applicable Buyer at or prior to the Closing
Date.
 
6.4  Litigation.  No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.
 
 
ARTICLE 7
 
Conditions to The Buyers’ Obligation
 
The obligation of the Buyers hereunder to purchase the Shares at the Closing is
subject to the satisfaction, at or before the Closing Date, of each of the
following conditions, provided that these conditions are for the Buyers’ sole
benefit and may be waived by the Buyers at any time in its sole discretion:
 
14

--------------------------------------------------------------------------------


 
7.1  Delivery of Transaction Documents; Issuance of Shares.  The Company shall
have executed and delivered the Transaction Documents to the Buyers, and shall
deliver the Transfer Instructions to the transfer agent for the Company’s Common
Stock to issue certificates in the name of each Buyer representing the Shares
being purchased by such Buyer.  The Company shall deliver a copy of the Transfer
Instructions to the Buyers at the Closing.
 
7.2  Martell Option Amendment.  The Martell Option Amendment shall have been
executed and delivered by all parties thereto and shall be in full force and
effect, and a copy thereof shall have been provided to the Buyers.
 
7.3  Representations and Warranties.  The representations and warranties of the
Company shall be true and correct in all material respects (provided, however,
that such qualification shall only apply to representations or warranties not
otherwise qualified by materiality) as of the date when made and as of the
Closing Date as though made at such time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date.
 
7.4  Consents.  Any consents or approvals required to be secured by the Company
for the consummation of the transactions contemplated by the Transaction
Documents, including, but not limited to, the Subordinated Debenture Consent,
shall have been obtained and shall be reasonably satisfactory to the Buyers.
 
7.5  Litigation.  No Action shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.
 
7.6  Opinion.  The Buyers shall have received an opinion of the Company’s
counsel, dated as of the Closing Date, in form, scope and substance reasonably
satisfactory to the Buyers with respect to the matters set forth in Exhibit A
attached hereto.
 
7.7  No Material Adverse Change.  There shall have been no material adverse
change in the assets, liabilities (contingent or otherwise), affairs, business,
operations, prospects or condition (financial or otherwise) of the Company prior
to the Closing Date.
 
7.8  Board Approval.  The Board of Directors of the Company shall have approved
the acquisition of the Shares in writing as required by Section 5.9 of the
Initial Securities Purchase Agreement and shall have adopted irrevocable
resolutions approving on or prior to the Closing Date the acquisition by the
Buyers and their affiliates of up to fifty percent (50%) of the Common Stock, on
a fully diluted basis, including the acquisition of the Shares so that the
Buyers and their affiliates are not subject to the restrictions to Section 18 or
Section 19 of Chapter 43 of the Indiana Business Corporation Law, as the same
may be amended.
 
7.9  Irrevocable Proxy.  The Buyers shall receive a restated irrevocable proxy
from John A. Martell in the form attached hereto as Exhibit B (the “Restated
Irrevocable Proxy”).
 
7.10  Closing Certificate.  The Buyers shall have received a certificate of the
Company signed by an executive officer of the Company, dated as of the Closing
Date, certifying that the conditions in Sections 7.2, 7.3, 7.4, 7.5 and 7.7 have
been satisfied.
 
15

--------------------------------------------------------------------------------


 
7.11  Secretary’s Certificate.  The Buyers shall have received a certificate of
the Company, signed by an executive officer of the Company, dated as of the
Closing Date, including (i) true, correct and complete copies of the resolutions
of the Board of Directors referred to in Section 7.8 that were duly adopted and
have not been amended or rescinded as of the Closing Date, (ii) a copy of the
Company’s Bylaws and (iii) a copy of the Company’s Amended and Restated Articles
of Incorporation, certified by the Secretary of State of Indiana as of a date no
more than five (5) days prior to the Closing Date.
 
7.12  Certificate of Existence.  The Buyers shall have received a certificate of
existence for the Company issued by the Secretary of State of Indiana no more
than five (5) days prior to the Closing Date.
 
 
ARTICLE 8
 
 
Indemnification
 
8.1  Indemnification by the Company.   The Company agrees to indemnify each
Buyer and its affiliates and hold each Buyer and its affiliates harmless from
and against any and all liabilities, losses, damages, costs and expenses of any
kind (including, without limitation, the reasonable fees and disbursements of
such Buyer’s counsel in connection with any investigative, administrative or
judicial proceeding), which may be incurred by such Buyer or such affiliates as
a result of any claims made against such Buyer or such affiliates by any person
that relate to or arise out of (i) any breach by the Company of any of its
representations, warranties or covenants contained in this Agreement or in the
Transaction Documents (other than the Amended Registration Rights Agreement,
which contains separate indemnification provisions), or (ii) any litigation,
investigation or proceeding instituted by any person with respect to this
Agreement or the Shares (excluding, however, any such litigation, investigation
or proceeding which arises solely from the acts or omissions of such Buyer or
its affiliates).
 
8.2  Notification.  Any person entitled to indemnification hereunder
(“Indemnified Party”) will (i) give prompt notice to the Company, of any third
party claim, action or suit with respect to which it seeks indemnification (the
“Claim”) (but omission of such notice shall not relieve the Company from
liability hereunder except to the extent it is actually prejudiced by such
failure to give notice), specifying in reasonable detail the factual basis for
the Claim, the amount thereof, estimated in good faith, and the method of
computation of the Claim, all with reasonable particularity and containing a
reference to the provisions of this Agreement in respect of which such
indemnification is sought with respect to the Claim, and (ii) unless in such
Indemnified Party’s reasonable judgment a conflict of interest may exist between
such Indemnified Party and the Company with respect to such claim, permit the
Company to assume the defense of the Claim with counsel reasonably satisfactory
to the Indemnified Party.  The Indemnified Party shall cooperate fully with the
Company with respect to the defense of the Claim and, if the Company elects to
assume control of the defense of the Claim, the Indemnified Party shall have the
right to participate in the defense of the Claim at its own expense.  If the
Company does not elect to assume control or otherwise participate in the defense
of the Claim, then the Indemnified Party may defend through counsel of its own
choosing.  If such defense is not assumed by the Company, the Company will not
be subject to any liability under this Agreement or otherwise for any settlement
made without its consent (but such consent will not be unreasonably withheld or
delayed). If the Company elects not to or is not entitled to assume the defense
of a Claim, it will not be obligated to pay the fees and expenses of more than
one counsel for all Indemnified Parties with respect to the Claim, unless an
actual conflict of interest exists between such Indemnified Party and any other
of such Indemnified Parties with respect to the Claim, in which event the
Company will be obligated to pay the fees and expenses of such additional
counsel or counsels.
 
16

--------------------------------------------------------------------------------


 
ARTICLE 9
 
Governing Law; Miscellaneous
 
9.1  Governing Law.  This Agreement shall be enforced, governed by and construed
in accordance with the laws of the State of Indiana applicable to agreements
made and to be performed entirely within such state, without regard to the
principles of conflict of laws.  The parties hereto hereby submit to the
exclusive jurisdiction of the United States Federal Courts located in the
Northern District of Indiana with respect to any dispute arising under this
Agreement, the agreements entered into in connection herewith or the
transactions contemplated hereby or thereby.  All parties irrevocably waive the
defense of an inconvenient forum to the maintenance of such suit or
proceeding.  All parties further agree that service of process upon a party
mailed by first class mail shall be deemed in every respect effective service of
process upon the party in any such suit or proceeding.  Nothing herein shall
affect any party’s right to serve process in any other manner permitted by law.
All parties agree that a final non-appealable judgment in any such suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner.  The party which does not
prevail in any dispute arising under this Agreement shall be responsible for all
reasonable fees and expenses, including reasonable attorneys’ fees, incurred by
the prevailing party in connection with such dispute.
 
9.2  Counterparts; Electronic Signatures.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other
party.  This Agreement, once executed by a party, may be delivered to the other
party hereto by electronic transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.
 
9.3  Headings.  The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.
 
9.4  Severability.  In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute or rule of
law.  Any provision hereof which may prove invalid or unenforceable under any
law shall not affect the validity or enforceability of any other provision
hereof.
 
9.5  Entire Agreement; Amendments.  This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and supersede all previous
understandings or agreements between the parties with respect to such
matters.  No provision of this Agreement may be waived other than by an
instrument in writing signed by the party to be charged with enforcement.  The
provisions of this Agreement may be amended only by a written instrument signed
by the Company and the Buyers.
 
9.6  Notices.  Any notices required or permitted to be given under the terms of
this Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, in each case addressed to a party.  The
addresses for such communications shall be:
 
17

--------------------------------------------------------------------------------


 
If to the Company:
 
MISCOR Group, Ltd.
1125 South Walnut Street
South Bend, Indiana 46619
Attention:      John A. Martell and
James M. Lewis, Esq.
Telephone:     (574) 234-8131
Facsimile:        (574) 232-7648


 
With copy to:
 
Barnes & Thornburg LLP
100 N. Michigan, Suite 600
South Bend, Indiana 46601
Attention:      Richard L. Mintz, Esq.
Telephone:     (574) 234-1171
Facsimile:        (574) 237-1125


 
If to the Buyers:
 
Tontine Capital Partners, L.P.
55 Railroad Avenue, 1st Floor
Greenwich, Connecticut 06830
Attention:       Mr. Jeffrey L. Gendell
Telephone:      (203) 769-2000
Facsimile:         (203) 769-2010


 
With copy to:
 
Barack Ferrazzano Kirschbaum & Nagelberg LLP
200 W. Madison Street, Suite 3900
Chicago, Illinois  60606
Attention:        John E. Freechack, Esq.
Telephone:       (312) 984-3100
Facsimile:          (312) 984-3150


 
Each party shall provide notice to the other party of any change in address.
 
9.7  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns.  Neither the
Company nor any Buyer shall assign this Agreement or any rights or obligations
hereunder without the prior written consent of the other parties hereto.
 
9.8  Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
18

--------------------------------------------------------------------------------


 
9.9  Publicity.  The Company and the Buyers shall have the right to review a
reasonable period of time before issuing any press releases or any other public
statements with respect to the transactions contemplated hereby; provided,
however, that the Company shall be entitled, without the prior approval of the
Buyers, to make any press release with respect to such transactions as is
required by applicable law and regulations (although the Buyers shall be
consulted by the Company in connection with any such press release prior to its
release and shall be provided with a copy thereof and be given an opportunity to
comment thereon).  Notwithstanding the foregoing, the Company shall file with
the SEC a Form 8-K disclosing the transactions herein within four (4) business
days of the Closing Date and attach the relevant agreements and instruments to
either such Form 8-K or the Company’s Annual Report on Form 10-K for the year
ended December 31, 2007, and the Buyers may make such filings as may be required
under Section 13 and Section 16 of the 1934 Act.
 
9.10  Further Assurances.  Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
9.11  No Strict Construction.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
9.12  Rights Cumulative.  Each and all of the various rights, powers and
remedies of the parties shall be considered cumulative with and in addition to
any other rights, powers and remedies which such parties may have at law or in
equity in the event of the breach of any of the terms of this Agreement.  The
exercise or partial exercise of any right, power or remedy shall neither
constitute the exclusive election thereof nor the waiver of any other right,
power or remedy available to such party.
 
9.13  Survival.  Any covenant or agreement in this Agreement required to be
performed following the Closing Date, shall survive the Closing Date. Without
limitation of the foregoing, the respective representations and warranties given
by the parties hereto shall survive the Closing Date and the consummation of the
transactions contemplated herein, but only for a period of the earlier of (i)
eighteen (18) months following the Closing Date and (ii) the applicable statute
of limitations with respect to each representation and warranty, and thereafter
shall expire and have no further force and effect; provided, however, that (a)
the representations and warranties of the Company made in Sections 4.1, 4.2, 4.3
and 4.9 shall survive the Closing Date and the consummation of the transactions
contemplated herein for a period of the earlier of (x) five (5) years following
the Closing Date and (y) the applicable statute of limitations with respect to
each such representation and warranty and (b) the representations and warranties
of the Company made in Sections 4.5, 4.6 and 4.23 shall survive the Closing Date
and the consummation of the transactions contemplated herein for a period of the
earlier of (x) four (4) years following the Closing Date and (y) the applicable
statute of limitations with respect to each such representation and warranty.
 
9.14  Knowledge.  The term "knowledge of the Company" or any similar formulation
of knowledge shall mean, the actual knowledge of any of John A. Martell, Richard
J. Mullin and James M. Lewis after reasonable inquiry made by them of the
appropriate personnel or representatives of the Company or any of its
Subsidiaries.
 
[Signature Page Follows]
 

19

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.
 



 
COMPANY:
       
MISCOR GROUP, LTD.
             
By:
/s/ John A. Martell  
Name:
John A. Martell  
Title:
President

 
 

 
BUYERS:
         
TONTINE CAPITAL PARTNERS, L.P.
         
By:
Tontine Capital Management, LLC, its general partner
                   
By:
/s/ Jeffrey L. Gendell      
Jeffrey L. Gendell, as managing member
       

 
 

 
Total Number of Shares:  66,666,667
 
Total Purchase Price: $16,000,000.08
 
Form of Entity and Jurisdiction of Organization:
 
Delaware Limited Partnership



 

 
TONTINE CAPITAL OVERSEAS MASTER FUND, L.P.
         
By:
Tontine Capital Overseas GP, L.L.C., its general partner
                   
By:
/s/ Jeffrey L. Gendell      
Jeffrey L. Gendell, as managing member
       




 
Total Number of Shares:  16,666,666
 
Total Purchase Price:  $3,999,999.84
 
Form of Entity and Jurisdiction of Organization:
 
Cayman Islands Limited Partnership

 


20

--------------------------------------------------------------------------------


 
EXHIBIT A


FORM OF LEGAL OPINION


1.
The Company is a corporation existing under and by virtue of the laws of the
State of Indiana (the “State”). Based solely on our review of the Certificates
of Existence referred to below, as of the date of such certificate the records
of the Secretary of  State of the State show that the Company is in existence
and that no notice of withdrawal, dissolution or expiration has been filed or
taken place.



2.
Magnetech Industrial Services, Inc. is a corporation existing under and by
virtue of the laws of the State. Based solely on our review of the Certificates
of Existence referred to below, as of the date of such certificate the records
of the Secretary of  State of the State show that Magnetech Industrial Services,
Inc. is in existence and that no notice of withdrawal, dissolution or expiration
has been filed or taken place.



3.
Martell Electric, LLC is a limited liability company existing under and by
virtue of the laws of the State. Based solely on our review of the Certificates
of Existence referred to below, as of the date of such certificate the records
of the Secretary of State of the State show that Martell Electric, LLC is in
existence and that no notice of withdrawal, dissolution or expiration has been
filed or taken place.



4.
Ideal Consolidated, Inc. is a corporation existing under and by virtue of the
laws of the State. Based solely on our review of the Certificates of Existence
referred to below, as of the date of such certificate the records of the
Secretary of State of the State show that Ideal Consolidated, Inc. is in
existence and that no notice of withdrawal, dissolution or expiration has been
filed or taken place.



5.
HK Engine Components, LLC is a limited liability company existing under and by
virtue of the laws of the State. Based solely on our review of the Certificates
of Existence referred to below, as of the date of such certificate the records
of the Secretary of  State of the State show that HK Engine Components, LLC is
in existence and that no notice of withdrawal, dissolution or expiration has
been filed or taken place.



6.
Magnetech Power Services, LLC is a limited liability company existing under and
by virtue of the laws of the State. Based solely on our review of the
Certificates of Existence referred to below, as of the date of such certificate
the records of the Secretary of  State of the State show that Magnetech Power
Services, LLC is in existence and that no notice of withdrawal, dissolution or
expiration has been filed or taken place.



7.
The Company has the corporate power and authority to execute, deliver and
perform its obligations under each of the Transaction Agreements. The execution,
delivery and performance of each of the Transaction Agreements has been duly
authorized by all necessary corporate action on the part of the Company.



8.
The Company has the requisite corporate power and authority to own and operate
its property and to conduct the business in which it is currently engaged.

 

--------------------------------------------------------------------------------



 
9.
Each of the Transaction Agreements has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.



10.
The issuance, sale and delivery of the common stock of the Company to be issued
and sold to the Buyers pursuant to the Purchase Agreement (the “Shares”) and the
execution, delivery and performance by the Company of the Transaction Agreements
and the consummation by the Company of the transactions contemplated thereby do
not violate or result in a breach of or default under the Amended and Restated
Articles of Incorporation of the Company, the Amended and Restated Code of
By-laws of the Company, the Indiana Business Corporation Act or other laws of
the State of general applicability to corporations in the State.



11.
There is no action, suit, proceeding or investigation known to us to be pending
against the Company that contests or affects the execution, validity or
performance of the Transaction Agreements or is likely to have a material
adverse effect on the business, operations, assets, financial condition or
prospects of the Company.



12.
Except for filings, authorizations or approvals contemplated by the Transaction
Agreements, to our knowledge, no authorizations or approvals of, and no filings
with any governmental authority of the State are necessary or required by any
laws of general application to corporations in the State for the execution,
delivery or performance by the Company of any of the Transaction Agreements.



13.
The Shares have been duly authorized and, when issued and sold to the Buyers
after payment therefor pursuant to and in accordance with the terms of the
Transaction Agreements and upon delivery, will be validly issued, fully paid and
non-assessable.



14.
To our knowledge, except as set forth in the Purchase Agreement or disclosed in
any Schedule included in the Disclosure Schedule to the Purchase Agreement, the
issuance of the Shares in accordance with the terms of the Transaction
Agreements is not subject to any preemptive rights or rights of first refusal
that have not been waived or complied with.



15.
Assuming that the representations, warranties and covenants of the Buyers
contained in the Transaction Agreements are true, correct and complete, and that
any required filings are made pursuant to Rule 503 of Regulation D as
promulgated under the Securities Act of 1933, the offer, sale and issuance of
the Shares to Buyers pursuant to the Purchase Agreement do not require
registration under the Securities Act of 1933 and the rules promulgated
thereunder as they currently exist.


 

--------------------------------------------------------------------------------


EXHIBIT B
 
FORM OF RESTATED IRREVOCABLE PROXY
 
All capitalized terms used but not defined in this Irrevocable Proxy shall have
the meanings set forth in that certain Securities Purchase Agreement, of even
date herewith (the “Purchase Agreement”), by and among MISCOR Group, Ltd. (the
“Company”), Tontine Capital Partners, L.P. (“Tontine”) and Tontine Capital
Overseas Master Fund, L.P. (“TCOMF” and together with Tontine, the
“Purchasers”).
 
WHEREAS, the Company and the Purchasers entered into a Securities Purchase
Agreement dated January 18, 2007 (the “Original Purchase Agreement”), pursuant
to which the Company acquired 62,500,000 shares of Common Stock in the Company.
 
WHEREAS, in connection with the Original Purchase Agreement, John A. Martell,
the President and Chief Executive Officer of the Company (“Martell”) granted to
the Purchasers an irrevocable proxy on January 18, 2007 (the “Original Proxy”).
 
WHEREAS, in connection with and as a condition to the closing of the
transactions contemplated by the Purchase Agreement, Martell desires to restate
the Original Proxy.
 
FOR VALUE RECEIVED, Martell does hereby irrevocably appoint Tontine and TCOMF
and each of them (and any manager or officer of Tontine or TCOMF and any other
Person appointed by Tontine or TCOMF), as the attorney-in-fact, agent, and proxy
of Martell (collectively, the “Proxy Holders”), with full power of substitution,
with full authority to act and vote in person or by revocable proxy, written
consent, or otherwise, as fully and effectively as Martell could do so in person
(or by proxy, written consent, or otherwise), with respect to any and all shares
of Common Stock in the Company that Martell now or hereafter owns legally,
beneficially, or of record, or over which Martell has voting control (the
“Subject Common Stock”), in such manner as the Proxy Holders shall, in their
sole discretion, deem proper, and as may be allowable under applicable law, with
respect to the following matters:  (i) the election to the Company’s Board of
Directors of one or two individuals nominated by the Purchasers, as applicable,
for such appointment pursuant to and in accordance with the Purchasers’ rights
under Section 5.6 of the Original Purchase Agreement and Section 5.5 of the
Purchase Agreement to appoint members to the Company’s Board of Directors, and
(ii) solely for the purpose of enforcing the Purchasers’ rights under Section
5.8 of the Purchase Agreement and Section 5.9 of the Original Purchase
Agreement, any matter coming before the stockholders of the Company that would
have the effect of ensuring that future acquisitions by the Purchasers of up to
50% of the outstanding Common Stock on a fully diluted basis will not be subject
to the provisions of any anti-takeover or control share laws and regulations of
any governmental authority, including without limitation, the applicable
provisions of the IBCL, and any provisions of an anti-takeover or control share
nature adopted by the Company or any of its Subsidiaries or contained in the
Company’s Amended and Restated Articles of Incorporation, Amended and Restated
Code of Bylaws or the organizational documents of any of its Subsidiaries.  In
addition, Martell hereby agrees, in his capacity as a director of the Company,
to vote for the nomination and appointment of the Purchasers’ director
representatives as set forth and as provided in Section 5.6 of the Original
Purchase Agreement and Section 5.5 of the Purchase Agreement and to vote in such
a manner as to enforce the Purchaser’s rights with respect to Section 5.9 of the
Original Purchase Agreement and Section 5.8 of the Purchase Agreement.
 
Martell hereby represents and warrants that, as of the date hereof: (1) Martell
is the legal, beneficial, or record holder of the Subject Common Stock; and (2)
Martell has full right, power, and capacity to grant and transfer to the Proxy
Holders the voting and other rights represented hereby.
 

--------------------------------------------------------------------------------


 
Martell shall not to grant to any Person any proxy or enter into any voting
agreement that is inconsistent with the rights and privileges granted to the
Proxy Holders in this Irrevocable Proxy.
 
This Irrevocable Proxy is issued as a condition precedent to the execution and
delivery by the Purchasers of the Purchase Agreement and the consummation of the
transactions contemplated thereby.  Martell has obtained substantial and
material benefits as a result of the consummation of the transactions
contemplated by the Original Purchase Agreement and will obtain substantial and
material benefits as a result of the consummation of the transactions
contemplated by the Purchase Agreement.  This Irrevocable Proxy is a material
inducement to the Purchasers to execute and deliver the Purchase Agreement and
to consummate the transactions contemplated thereby.  This Irrevocable Proxy is
coupled with an interest and is irrevocable by Martell.  This Irrevocable Proxy
is effective as of the date hereof and shall terminate automatically and be of
no further force and effect at such time as the Proxy Holders and their
affiliates no longer have any rights under Sections 5.6 and 5.9 of the Original
Purchase Agreement and Sections 5.5 and 5.8 of the Purchase Agreement.
 
9.15  If any provision of this Irrevocable Proxy is adjudicated to be invalid or
unenforceable, then such provision shall be deemed deleted and the remainder of
this Irrevocable Proxy, nevertheless, shall remain unaffected and fully
enforceable.  Further, to the extent any provision herein is deemed
unenforceable by virtue of its scope, but may be made enforceable by limitation
thereof, the parties hereto agree the same shall, nevertheless, be enforceable
to the full extent permissible.  This Irrevocable Proxy shall be binding upon
the heirs, personal representatives, executors, and assigns of Martell.
 
This Irrevocable Proxy shall be enforced, governed by and construed in
accordance with the laws of the State of Indiana without regard to principles of
conflicts of laws.
 


 
Dated:      ____________, 2007

 

 
By:
     
John A. Martell



 
The undersigned, being the Proxy Holders, do hereby consent to the restatement
of the Original Proxy and the granting of this Irrevocable Proxy in place
thereof.
 


TONTINE CAPITAL PARTNERS, L.P.
 
TONTINE CAPITAL OVERSEAS MASTER FUND, L.P.
                   
By:
   
By:
           
Its:
   
Its:
 
